République Démocratique du Congo

Er

Ministère des Affaires Foncières

Premier feuillet

Province de : Orientale.
sn ge ee 77 de: PRPNR . Ville de . XXXXXXXXXAX
irconscription Foncière de DO .= LR
Division de, Titres Imrobiliers:. District :  XXXXXAXXAXX
Commune de : xxxxxxXxXXEXx
ISANG I.- Territoire . Jobuma-—

Lotissement : Wenze Ill.

Usage : Agricole.

. ù ft
de
CE ; we

CONTRAT D'EMPHYTEOSE
NODSIE TSH 1/67 DU 02 / 11/2015.

LE d | TERME DU BAIL DE VINGT-CINQ (25) ANS
+, ENTRE :
NN | 1°) La République Démocratique du Congo représentée par le Gouvermeur de Froviace-#
g: | agissant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa 4 de la Loi -=—#

n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 ou OL...
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ; === eme

ET :
20)L« Société PIANTATIONS ET HULLERIES 3U CONGO 8.4, immatriculée au"
à ES, CR/KIN/RCCM/14.8-5579, Identification Nationale A011487 , aj sat nc pat
siège social au numéro 1 de l'Avenue Neongo-lutete dans ze Commune Le ler
Gombe à Kinshasa, représentée par Son Directeur Généal, Monsieur
SOMPOTINDULA NUANIS

rs eve NU cn ŒIA CPS 070 ou CPS Doors PCT 1 LL À LL ge do LED ee AND Ce GE ee dr (D CRAN

ee 2 Cr ee OR ES ES GR ne DR EE ANT QU EN QE AUD ADR mn er (EN ARS ER Lu

PO D CE LL LL DS roues MD ce as meer ASEN en
Eu « ever ts GONE Ci D QU ME UE Cu RMI EE 2m
EE LL LL LS EE 0 1, LD ne mes por ee RP

an d ue es een Gen qu ue SG D RE M AR OUR AN A A A GES 4 Ar AE de ARR Er VE es ACER 7
ee Qu CR x ET 1 LS
En ee for me dre QU GE EE CR LS “ad nb

PT TL 0 2 LL
de PR ei en EE CUTN re Be er ep Au MONT EE
ue ee eet ER ORE Re Le ADR ANR A DEN er

Ci-après dénommé 'EMPHYTEOTE", de seconde part,

IL À ETE CONVENU CE QUI SUIT :

Article L' La-République concède au soussigné de seconde part, qui accepte un droit
d'emphytéose sur une parcelle de terre destinée à usage agricole, élevage, d'une
Superficie de 1477. ha - OB.-ares ____@60.= ca 00. _%
située dans leCommune deferritoire de Yahumabortant le numéro 8,R.64#+0.—
du plan cadastral et dont les limites sont représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à22* 000 ëme.

Article 2 : Le présent contrat est conclu pour un terme de 25 ans prenant cours le Oo RIM IR .
à l'expiration duquel il sera renouvelé pour une durée égale pour autant que le
terrain ait été mis en valeur et maintenu conformément aux obligations
contractuelles et réglementaires de l'emphytéose ;
Là redevance annuelle fixée conformément au tarif en vigueur et aux conditions

|
| : suivantes : À:
|

3

Prix de référence du terrain Deuxième feuillet
Redevance annuelle

1*° année 20 % soit: FC 16.461,00
2ème année 30 % soit : FC 24.691,50
3ème année 40 % soit: FC 32 922,00
4ème année 45 % soit : FC 37.037,00
5ère année 50 % soit : FC - 47.152,50

Cette redevance et taxes rémunératoires sont payables annuellement et par anticipation le
premier janvier de chaque année chez le Comptable des Titres Immobiliers de Tshopo L.-

Article 3 : L'Emphytéote est tenu d'occuper le terrain concédé dans les six mois et d'en
commencer la mise en valeur dans les dix-huit mois de la conclusion du présent
Contrat. l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir
la mise en valeur conformément à la destination du terrain.

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

C) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de -

US s % boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
c'est à dire drainés ou irrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des
possibilités du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de leur
surface par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,

. abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,
magasins de stockage.

c) La mise en valeur doit être rationnelle et effectuée suivant les règles de la À
technique moderne.

0085416
Troisième et dernier feuillet

d) Les cultures sur le sol en déclivité seront établies parallèlement aux courbes de
niveau et toutes les mesures contre érosion seront prises.

e) La mise en valeur des terres ayant une inclinaison de 30
même que le boisement dans un rayon de 75 m de source.

% est interdite de

f) Les conditions de mise en valeur stipulées ci-dessus joueront séparément ou
simultanément pour toute surface.

| Article 4 : L'Emphytéote aura la faculté de se libérer des charges de son droit par le
délaissement des fonds aux conditions et selon les modalités prescrites par les

mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
1 na d ‘exécution 5

Article 5 : L'Emphytéote ne peut changer la destination du terrain concédé Sans
l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

Article 6 : Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la

permission des travaux requise en vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines.

Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

Article 8 : (Clause spéciale)

Article 9: Pinexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

Article-10-Pour tout ce qui concerne l'exécution du présent contrat, es rep n de CT 1.
élire domicile, "LA REPUBLIQUE" dans les bureaux : de la
"MEMPHYTEOTE" dans les bureaux de le-Gerarmume-de-: Territoire de jai
Parcelle n° Section Burale £ix Cent Quarante. RORCE MMRNE M

74 aiven double exgédition à ___ Tsaagi-- , le CR | AA [2015
7 |

4 14!
#7; 8, wi} Jp DIN
\ LS LE] RL LE GO
fi 4 ” 1 QCIETE PHC 5,
LÉ Y) :

La République

Redevance et taxes rémunératoires
pour Un montant total de F< 153. 546,
payées suivant quittance N° <o6+343 du 27/10 {015

A , Le — LOS / AA __ R015.5 =

Le Comptable

(1) Numéro cadastral en toutes lettres

0085416

1h 0# 4 de Ca

GECTION BR
RITOIRE: VétiDMA.

GLRVICE bECADASTEL!

ES

